PD-0449-15
                                  PD-0449-15                                     COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 4/21/2015 11:55:12 PM
                                                                                 Accepted 4/22/2015 11:17:01 AM
                    IN THE TEXAS COURT OF CRIMINAL APPEALS                                        ABEL ACOSTA
                                                                                                          CLERK
                                        14-14-00348-CR

                              IN THE COURT OF APPEALS
                                      FOR THE
                           FOURTEENTH DISTRICT OF TEXAS
                                   HOUSTON, TEXAS


                                  TIMOTHY WADE BESSARD

                                                VS.


                                    THE STATE OF TEXAS


                    APPEAL FROM THE 184TH DISTRICT COURT
                         OF HARRIS COUNTY, TEXAS
                THE HONORABLE JUDGE JAN KROCKER, PRESIDING

                                 TRIAL DOCKET NO. 1221855

MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

         NOW COMES TIMOTHY WADE BESSARD, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file appellant's Petition for

Discretionary Review, pursuant to Rule 68.2 of the Texas Rules of Appellate Procedure, and for

good cause shows the following:

         1.    This case is on appeal from the 184TH Judicial District Court of Harris County,

Texas.

         2.    The case below was styled the STATE OF TEXAS vs. TIMOTHY WADE BESSARD,

Cause No. 1221855.



                                                  April 22, 2015
        3.           Appellant was convicted of Possession of a Controlled Substance on March 28,

2014.

        4.           Appellant was sentenced to seven (7) years confinement in the Texas Department

of Criminal Justice, Institutional Division, on March 28, 2014.

        5.           Notice of appeal was timely filed on March 28, 2014.

        6.           The Fourteenth Court of Appeals issued an opinion affirming the trial court’s

decision on March 17, 2015.

        7.           There has been no motion for rehearing filed in the court of appeals.

        8.           A petition for discretionary review was due on April 17, 2015.

        9.           There has been no previous request for extension of time to file a petition for

discretionary review.

        10.          Appellant requests an extension of time of 30 days from the present date, i.e. May

21, 2015.

        11.          Appellant relies on the following facts as good cause for the requested extension:

        Attorney has been involved in the following matters set for trial and/or hearings in the last

thirty days:

              i.        State of Texas v. Roberts, Cause No. 883239 - a writ hearing
                        involving a very old case with multiple issues.
              ii.       State of Texas v. Jackson, Cause No. 201403688J – Theft trial
              iii.      State of Texas v. Suarez-Sanchez, Cause No. 1402229 - MTS
              iv.       State of Texas v. Rodriguez, Cause No. 201400624J – Indecency
                        w/Child


        All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File a Petition for Discretionary Review, and for such other and further

relief as the Court may deem appropriate.

                                            Respectfully submitted,

                                            _______________________
                                            Dena Fisher
                                            State Bar Number: 24034440
                                            440 Louisiana, Suite 200
                                            Houston, Texas 77002
                                            d2f@sbcglobal.net
                                            Tel (713) 222-2201
                                            Fax (713) 583-5106
                                            Attorney for Timothy Wade Bessard
                                CERTIFICATE OF SERVICE

       This is to certify that on April 21, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Harris County by efile.



                                             ________________________
                                             DENA FISHER
                TEXAS COURT OF CRIMINAL APPEALS
            _______________________________________________

                      IN THE COURT OF APPEALS
                        FOR THE FOURTEENTH
                          DISTRICT OF TEXAS
                           HOUSTON, TEXAS
                           NO. 14-14-00348-CR
            _______________________________________________


                    TIMOTHY WADE BESSARD, Appellant

                                          VS.

                    THE STATE OF TEXAS, Appellee
            _______________________________________________

                             On Appeal from the 184TH
                               Judicial District Court
                                Harris County, Texas
                           Trial Court Cause No. 1221855
            ________________________________________________

                                       ORDER

              On this day came on to be heard Appellant's Motion for Extension of Time

within which to File Appellant’s Petition for Discretionary Review.

       It is the opinion of this Court that the Motion to Extend Time to File Appellant’s

Petition for Discretionary Review should be and is hereby GRANTED, and it is therefore

ORDERED, ADJUDGED and DECREED that the Appellant’s Brief is due to be filed in

this Court on __________ day of _______________, 2015.

       SIGNED on this the __________ day of _______________, 2015.



                                                   _________________________
                                                   JUDGE PRESIDING